FILED
                    UNITED STATES COURT OF APPEALS                       JUN 04 2012

                                                                  MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                   U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                    No. 10-50386

              Plaintiff - Appellee,          D.C. No. 2:08-cr-01310-ODW-1
                                             Central District of California,
  v.                                         Los Angeles

MICHAEL LOUIS SHINEFIELD,
                                             ORDER
              Defendant - Appellant.



Before: D.W. NELSON, FISHER, and CHRISTEN, Circuit Judges.

       The memorandum disposition filed on May 16, 2012, is withdrawn.